FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30251

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00170-TOR

 v.
                                                 MEMORANDUM*
FRANK GLENN LAMBERT,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, Chief Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Frank Glenn Lambert appeals from the district court’s judgment and

challenges the $2,000 fine imposed following his guilty-plea conviction for sexual

abuse of a minor, in violation of 18 U.S.C. §§ 1153(a) and 2243(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Lambert contends that the district court procedurally erred by not providing

an adequate explanation for the fine imposed. We review for plain error, see

United States v. Hernandez-Arias, 757 F.3d 874, 884 (9th Cir. 2014), and find

none. The record reveals that the district court considered the fine range

established by the Guidelines and Lambert’s ability to pay and no further

explanation was required. See id.

       Lambert next contends that the $2,000 fine is substantively unreasonable in

light of his inability to pay it. The district court did not abuse its discretion in

imposing the below-Guidelines fine, which is substantively reasonable in light of

the 18 U.S.C. § 3572(a) factors and the totality of the circumstances. See Gall v.

United States, 552 U.S. 38, 51 (2007). Even accepting that Lambert was indigent

at the time of sentencing, he presented no evidence that he would be unable to

participate in the earnings program while incarcerated or otherwise pay the fine in

the future. See United States v. Orlando, 553 F.3d 1235, 1240 (9th Cir. 2009).

       AFFIRMED.




                                            2                                      15-30251